STOCK OPTION AGREEMENT AMENDMENT
AND
BONUS AGREEMENT

THIS STOCK OPTION AGREEMENT AMENDMENT AND BONUS AGREEMENT (the “Agreement”) is
made this 24th day of December, 2006 between Cyberonics, Inc. (the “Company”)
and Michael Cheney (the “Optionee”).

WHEREAS, the Company previously granted to the Optionee the options identified
on attached Schedule A (the “Options”) to purchase shares of the Company’s
common stock under the Company’s Stock Incentive Plan(s), as amended and
restated, and as identified as such on Schedule A (the “Plan(s)”).

WHEREAS, the Company and the Optionee entered into a formal Stock Option
Agreement (the “Option Agreement”) evidencing each such Option.

WHEREAS, in order to avoid adverse tax consequences under section 409A of the
Internal Revenue Code, the Optionee desires to amend each of the Options to
increase the exercise price per share to be in effect for the unexercised
portion of that Option which is subject to section 409A and identified as such
on Schedule A (the “Covered Portion”) to the higher exercise price per share
indicated for that portion of such Option on Schedule A.

WHEREAS, in order to compensate the Optionee for the increased exercise prices
to be in effect for the Covered Portions of the Options, the Company is willing
to pay the Optionee a special cash bonus in a dollar amount equal to the
aggregate increase to the exercise prices for the Covered Portions of the
Options listed on Schedule A, with the actual dollar of that bonus indicated as
the Total Bonus on Schedule A and payable as provided herein.

NOW THEREFORE, the parties hereby agree as follows:

1. Increased Exercise Price. The exercise price per share set forth in the
Option Agreement for each of the Options listed on Schedule A is hereby
increased, with respect to the shares subject to the Covered Portion of that
Option, to the higher exercise price per share set forth for that Option on
Schedule A.

2. Bonus. The Optionee shall become entitled to receive a cash bonus from the
Company in the gross dollar amount indicated as his or her Total Bonus on
attached Schedule A (the “Bonus”) as follows:

(i) the bonus payable with respect to shares that vest prior to January 1, 2008
will be paid on or about January 15, 2008, and

(ii) the bonus payable with respect to shares that vest on or after January 1,
2008 will be payable only if such shares vest and will be paid quarterly for the
 shares that vested during the preceding fiscal quarter. Such payment will be
made within 14 days following the close of each fiscal quarter.

Payment of the Bonus shall be subject to the Company’s collection of all
applicable federal, state and local income and employment withholding taxes, and
the Optionee shall be paid only the net amount of such bonus remaining after
such taxes have been collected.

3. Entire Agreement. This Agreement, together with the Option Agreements (to the
extent not expressly amended in a separate amendment or amended hereby) and the
Plan(s), represents the entire agreement of the parties with respect to the
Options, the Covered Portions thereof and the Bonus and supersedes any and all
previous contracts, arrangements or understandings between the parties with
respect to such Options and the Bonus. This Agreement may be amended at any time
only by means of a writing signed by the Optionee and an authorized officer of
the Company.

4. Continuation of Option Agreements. Except for the foregoing increases to the
exercise prices per share for the Covered Portions of the Options, no other
terms or provisions of the Option Agreements for such Options or the applicable
Plan(s) have been modified as a result of this Agreement, and those terms and
provisions shall continue in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
indicated above.

CYBERONICS, INC.

     
By:
  /s/ David S. Wise
 
   
 
    TITLE: Vice President & General Counsel

 
     

 
   
OPTIONEE
 

 
   
By:
  /s/ Michael Cheney
 
   

1

SCHEDULE A

                                                                          Number
of                                     Unexercised                            
Exercise   Option Shares   Applicable   Increased   Aggregate   Potential      
      Price Per   Which Vest After   Measurement   Exercise Price   Increase in
  Retention Name   Plan   Grant Date   Share   12/31/2004   Date   Per Share  
Exercise Price   Bonus
Cheney, Michael
  1997 Plan   01/24/2002   $ 12.45       10,417     02/12/2002   $ 2.06     $
21,459.02     $ 21,459.02  
 
                                                   

2